SHEPARD, Justice.
This is an appeal from a decision of the Industrial Commission that unemployment insurance benefits were correctly paid to the claimant Funkhouser and that Tendoy, a cost-reimbursement employer, was correctly billed for those benefits.
This case was previously before this Court in Tendoy Area Council v. State, 105 Idaho 517, 670 P.2d 1302 (1983). The Court therein held, “Regardless of the determination of the claimant’s eligibility, we reiterate that under I.C. § 72-1349A that a cost-reimbursement employer is liable for the benefits paid to a claimant [whether the payments were made erroneously or correctly] ...” In Tendoy I, we nevertheless remanded the cause to the Industrial Commission to determine whether good cause had been shown for the claimant leaving Tendoy’s employment “voluntarily without good cause.” I.C. § 72-1366(e).
Upon remand, a further hearing was held before an appeals examiner on the question of whether claimant Funkhouser had voluntarily left employment *442without good cause. Although notified of the hearing, claimant failed to appear and hence no additional evidence was tendered which had any bearing on the question of good cause. Nevertheless, the hearing examiner found that claimant had resigned her position with Tendoy because her new employment would avoid extensive commuting. It is sufficient to say that there is nothing in the record presented here which provides any foundation for that finding of the appeals examiner. Hence, the decision of the Industrial Commission that claimant had good cause to voluntarily terminate her employment at Tendoy is not supported by the evidence and must be reversed.
A condition of eligibility for unemployment compensation is that a claimant has not left employment voluntarily without good cause. I.C. § 72-1366(e). A claimant who has voluntarily left employment bears the burden of establishing that such termination was for good cause. Owen v. Newberg Cedar, 101 Idaho 77, 609 P.2d 144 (1980). Here there is no showing that claimant’s voluntary termination of her employment with Tendoy was for good cause.
The decision of the Industrial Commission that claimant voluntarily left the employment of Tendoy for good cause is reversed. Tendoy’s “victory” in the instant case may be pyrrhic since it, as a cost-reimbursement employer, will nevertheless be billed as a cost-reimbursement employer for the benefits erroneously paid to claimant, Tendoy I, unless or until the Department of Employment recoups the benefits erroneously paid claimant.
Costs to appellant. No attorney's fees on appeal.
DONALDSON, C.J., and BAKES, J., concur.